Citation Nr: 0330310	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  94-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for the residuals of 
viral influenza.

3.  Entitlement to service connection for chronic 
pharyngitis.

4.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema, chronic obstructive pulmonary 
disease, and bronchitis.

5.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease.

6.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the claims 
on appeal.

This case was remanded by the Board in January 1997 for 
further development.  After a careful review of the record, 
the Board concludes that due process mandates another remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  Particularly, the RO 
must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Please obtain the following clinical 
records related to the claims on appeal 
from the Central Texas Veterans Health 
Care System in Austin and Temple, Texas:
?	Outpatient Treatment Records 
since August 2001

3.  Please attempt to obtain the 
following clinical records related to the 
claims on appeal from the VA Medical 
Center in Houston, Texas:
?	Outpatient Treatment Records 
for the period from 1970 to 
1979

4.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of 
sinusitis and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does the record establish that the 
veteran's current complaints related 
to sinusitis are as likely as not 
related to military service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
5.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of the 
residuals of viral influenza and active 
military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

?	Does the veteran have signs and 
symptoms of the residuals of viral 
influenza?  If so, what are the 
manifestations?
?	Does the record establish that the 
veteran's current complaints related 
to the residuals of viral influenza 
are as likely as not related to 
military service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
6.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of 
pharyngitis and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does the record establish that the 
veteran's current complaints related 
to pharyngitis are as likely as not 
related to military service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected duodenal ulcer disease.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	Identify the nature and extent of 
the veteran's duodenal ulcer 
disability. 
?	The examiner is asked to 
specifically address whether the 
veteran's signs and symptoms include 
"recurring episodes of severe 
symptoms two or three times per year 
averaging 10 days duration" or 
whether he has "continuous moderate 
manifestations."
?	Does the record establish that the 
veteran disability is manifested by 
anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 
days or more at least four times 
over the past year?
?	Does that veteran have separate 
signs and symptoms associated with a 
hiatal hernia?  It would be 
beneficial to the Board if the 
examiner would explain the 
relationship, if any, between the 
veteran's duodenal ulcer disease and 
a hiatal hernia.

8.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected arthritis of the 
cervical spine.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
address the following questions:

?	Identify the nature and extent of 
the veteran's arthritis of the 
cervical spine.
?	The examiner is asked to 
specifically address whether the 
veteran's signs and symptoms are 
consistent with "severe" 
limitation of motion.

9.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


